DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the motion of respondent Lucas County Court of Common Pleas Judge Robert Christiansen to dismiss relators' petition for a writ of mandamus.
 {¶ 2} Finding that the parties have resolved their conflict regarding the March 16, 2004 trial date, relators' petition is now moot. Respondent's motion to dismiss is therefore well-taken and is granted. This action is ordered dismissed with the parties to pay their own costs.
Petition moot.
Knepper, J., Pietrykowski, J., Singer, J., Concur.